DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, & 3-7 of U.S. Application No. 17/090476 filed on 03/02/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed03/02/2022. Claims 1, & 6-7 are presently amended, and Claim 2 is cancelled. Claims 1, & 3-7 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim interpretation under 35 U.S.C. § 112(f): In response to an Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function). MPEP 2181(I). With respect to prong 1 of the 112(f) analysis, the standard for determining whether the claim recites sufficient structure is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. MPEP 2181(I)(A).
Applicant has not established that the claim limitations “locating system, longitudinal guidance module” recites sufficient structure to perform the claimed function to avoid interpretation under 112(f). As indicated in the previous 112(f) analysis, the term “system & module” are generic placeholders. The term itself does not limit the scope of the claim to any specific structure for performing the claimed function. Further, a person of ordinary skill in the art would not recognize the term as being limited to any specific structure for performing the claimed function. The terms “system & module” do not provide any indication of structure because it sets forth the same recitation of structure for providing the same specified function as if the term ‘means’ had been used.” MPEP 2181(I)(A). 
Based on the above analysis, the term does not recite sufficient structure to avoid interpretation under 112(f). Interpretation of claim 1 under 35 USC § 112(f) is maintained.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection except for two rejections in claim 1. Claim 1 was not amended nor any arguments were made in order to overcome the rejection of no antecedent basis for “the host vehicle”, and the limitation “modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of the driver”. Therefore, the previous 35 USC § 112(b) rejections in claim 1 and claims 6-7 are withdrawn except for the rejections “the host vehicle” and the limitation “modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of the driver”.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kuze discloses a longitudinal control system to control the movement of the vehicle in view of the preceding object. However Kuze does not explicitly disclose a driving path module that is defined ahead of the host vehicle and reduce the width of the driving path. Randler was introduced in order to teach a driving path that is defined and able to be reduced in order for the host vehicle to pass the preceding vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of Randler in order to ensure rapid passing in ACC-controlled operation when the turn signal is not operated (see at least Randler, para. [0007]). In conclusion, the 103 rejection is maintained provided the arguments above.
Applicant further argues that the prior art does not disclose the whole claim 1. Applicant further argues on page 6 of the Remarks, “It is therefore believed that any review of the applied references(s) does not in any way disclose the features of claim 1, A driver assistance system for a motor vehicle, comprising: a locating system configured to locate preceding vehicles; and a longitudinal guidance module configured to control longitudinal movement of the host vehicle as a function of location data of located objects; wherein the longitudinal guidance module includes a driving path module to define a driving path ahead of the host vehicle, and an adaptive cruise control function to adjust a time gap between the host vehicle and a target object located inside the driving path to a setpoint value, wherein the longitudinal guidance module further includes a dynamic function to, under certain conditions indicating that the target object will leave the driving path, modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of a driver, wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path, and wherein when the width of the driving path is to be reduced, checking whether a lateral offset is positive or negative, when the lateral offset is negative, a right boundary of the driving path is shifted to the left, and wherein when a transverse offset is positive, a left boundary of the driving path is shifted to the right.”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As recited in the previous office action, Kuze discloses a radar system that is able to locate mobile objects and further contains a longitudinal guidance module to control the movement of the host vehicle based on the detected mobile objects detected by the radar (see at least Kuze, para. [0033] & para. [0043-0046]). Kuze further an adaptive cruise control unit that sets and adjusts an inter-vehicle time at a set time interval (see at least Kuze, para. [0046]). Kuze also discloses an dynamic function that causes the longitudinal movement of the vehicle to leave the driving path and is able to reset the speed to increase by setting a current subject vehicle speed based on the accelerator pedal being operated and updates the previous speed to the new speed when the accelerator pedal operation is stopped or turned off (see at least Kuze, para. [0052]). Randler was further included to teach a longitudinal guidance module that includes a driving path module to define a driving path ahead of the host vehicle and is able to narrow the driving path and reducing the width in order to overtake the preceding vehicle (see at least Randler, para. [0014]). Further Randler teaches that the width of the driving path is to be reduced when a lateral offset is positive, in a right-hand traffic system, a right boundary shifts to the left or in a left-hand traffic system, a left boundary shifts to the right (see at least Randler, para. [0017]). Randler shows that it is able to reduce the width of the driving path based on the traffic situation being left handed or right handed, thus showing both sides of the boundaries of the driving path are able to be adjusted. In conclusion, the 103 rejection is maintained provided the arguments above. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remaining arguments with respect to the claim has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2018/0297594A1 (“Takahashi”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a locating system configured to locate...”
“a longitudinal guidance module configured to control longitudinal movement...”
in claims 1-7. A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Application Specification, para. [0028]: The driver assistance system shown in FIG. 1 includes a locating system 10, for example an angle-resolving radar sensor, and a longitudinal guidance module 12, which controls the longitudinal guidance of the vehicle based on the location data received from locating system 10 by outputting commands to a drive system of the vehicle, which is not shown, via an output 14.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, & 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the host vehicle".  There is insufficient antecedent basis for this limitation in the claim.
The limitation “modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of the driver” in claim 1 is unclear which renders the claim indefinite. The metes and bounds required are unclear regarding within a context when rapidly commencing acceleration; it is unclear the metes and bounds required regarding “within a context”. Also, the terms “more rapidly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of compact prosecution, Examiner interprets the limitation as including speeding the vehicle up based on driver command. Claims examined as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0276246A1 (“Kuze”), in view of US 2010/0057321A1 (“Randler”), further in view of US 2018/0297594A1 (“Takahashi”).
As per claim1 Kuze discloses
A driver assistance system for a motor vehicle, comprising:
a locating system configured to locate preceding vehicles (see at least Kuze, para. [0033]:  The millimeter wave radar 10 transmits millimeter waves from the subject vehicle to the front side while scanning the horizontal plane with the millimeter waves and receives reflected millimeter waves. Then, the millimeter wave radar 10 transmits the transmission/reception information of the millimeter waves as a radar signal to the ACC ECU 30. The millimeter wave radar 10 can detect a vehicle in front that travels ahead of the subject vehicle.); and
a longitudinal guidance module configured to control longitudinal movement of the host vehicle as a function of location data of located objects (see at least Kuze, para. [0043-0046]: When there is a vehicle in front, the running control unit 33 reads a set inter-vehicle time from the setting storage unit 35 at a predetermined time interval and uses the set inter-vehicle time as a target inter-vehicle time. The running control unit 33 sets the target acceleration/deceleration required to make the time between the subject vehicle and the vehicle in front equal to the target inter-vehicle time at a predetermined time interval, on the basis of the difference between the time between the subject vehicle and the vehicle in front and the target inter-vehicle time. When the target acceleration/deceleration is a positive value, the running control unit 33 sets target acceleration and transmits the target acceleration as an engine control signal to the engine control ECU 20. When the target acceleration/deceleration is a negative value, the running control unit 33 sets target deceleration and transmits the target deceleration as a brake control signal to the brake control ECU 21.);
an adaptive cruise control function to adjust a time gap between the host vehicle and a target object located inside the driving path to a setpoint value (see at least Kuze, para. [0046]: The following control of the vehicle in front performed by the running control unit 33 will be described below. When there is a vehicle in front, the running control unit 33 reads a set inter-vehicle time from the setting storage unit 35 at a predetermined time interval and uses the set inter-vehicle time as a target inter-vehicle time. The running control unit 33 sets the target acceleration/deceleration required to make the time between the subject vehicle and the vehicle in front equal to the target inter-vehicle time at a predetermined time interval, on the basis of the difference between the time between the subject vehicle and the vehicle in front and the target inter-vehicle time.), 
wherein the longitudinal guidance module further includes a dynamic function to, under certain conditions indicating that the target object will leave the driving path (see at least Kuze, para. [0052]: When it is determined that there is no vehicle in front (No in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11 and overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S111; the update of the set vehicle speed). In Step S111, the update of the set inter-vehicle time is not performed. As described above, until the operation of the accelerator pedal 12a is turned off, Steps S103 and S111 are repeatedly performed as long as a vehicle in front appears. Therefore, the set vehicle speed is repeatedly updated. Finally, the speed of the subject vehicle becomes the latest set vehicle speed at the time when the operation of the accelerator pedal 12a is turned off.), 
modify the longitudinal guidance function within a context of a more rapidly commencing acceleration in response to a command of a driver (see at least Kuze, para. [0052]: When it is determined that there is no vehicle in front (No in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11 and overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S111; the update of the set vehicle speed). In Step S111, the update of the set inter-vehicle time is not performed. As described above, until the operation of the accelerator pedal 12a is turned off, Steps S103 and S111 are repeatedly performed as long as a vehicle in front appears. Therefore, the set vehicle speed is repeatedly updated. Finally, the speed of the subject vehicle becomes the latest set vehicle speed at the time when the operation of the accelerator pedal 12a is turned off.).
Kuze does not explicitly disclose
the longitudinal guidance module includes a driving path module to define a driving path ahead of the host vehicle,
wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path, and
wherein when the width of the driving path is to be reduced, checking whether a lateral offset is positive or negative, when the lateral offset is negative, a right boundary of the driving path is shifted to the left, and wherein when a transverse offset is positive, a left boundary of the driving is shifted to the right.
Randler teaches
the longitudinal guidance module includes a driving path module to define a driving path ahead of the host vehicle (see at least Randler, para. [0014]:  If the target object is approached in such a way that the ACC regulator is no longer able to regulate and thus an evasive maneuver is very likely to occur, the criticality is maximum. A maximum criticality is given by a value equal to or greater than 0.16* (1/s.sup.2). The traffic lane width is then narrowed by a maximum of one-half of the vehicle's width.),
wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path (see at least Randler, para. [0014]:  If the target object is approached in such a way that the ACC regulator is no longer able to regulate and thus an evasive maneuver is very likely to occur, the criticality is maximum. A maximum criticality is given by a value equal to or greater than 0.16* (1/s.sup.2). The traffic lane width is then narrowed by a maximum of one-half of the vehicle's width.),
wherein when the width of the driving path is to be reduced, wherein when a lateral offset is positive, a right boundary of the driving path is shifted to the left (see at least Randler, para. [0017]: The travel-path offset, i.e., the lateral offset of the target object relative to the precalculated travel-path of the ACC vehicle is advantageously taken into account. Only if a certain minimum travel-path offset is present may it be assumed that a Subsequent passing maneuver will be executed. This is the case when the ACC vehicle travels offset by one-half of a vehicle width with respect to the target object in the direction of the passing lane. It is also possible to assume an intent to pass only as a function of the travel-path offset. If the travel-path offset value is greater than a predefinable value, the plausibility check corridor is narrowed by a constant. As an alternative, the plausibility check corridor is narrowed gradually as a function of the value of the travel path offset. The narrowing value becomes greater with increasing travel-path offset.),
wherein when the width of the driving path is to be reduced, wherein when a lateral offset is positive, a left boundary of the driving path is shifted to the right (see at least Randler, para. [0017-0018]: The travel-path offset, i.e., the lateral offset of the target object relative to the precalculated travel-path of the ACC vehicle is advantageously taken into account. Only if a certain minimum travel-path offset is present may it be assumed that a Subsequent passing maneuver will be executed. This is the case when the ACC vehicle travels offset by one-half of a vehicle width with respect to the target object in the direction of the passing lane. It is also possible to assume an intent to pass only as a function of the travel-path offset. If the travel-path offset value is greater than a predefinable value, the plausibility check corridor is narrowed by a constant. As an alternative, the plausibility check corridor is narrowed gradually as a function of the value of the travel path offset. The narrowing value becomes greater with increasing travel-path offset. The passing assistance is advantageously coupled to the traffic situation. In a right-hand traffic system only the right-hand side of the plausibility check corridor is adjusted and in a left-hand traffic system only the left-hand side is adjusted accordingly.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of the longitudinal guidance module including a driving path module configured to define a driving path ahead of the host vehicle, wherein the dynamic function modifies the longitudinal guidance function by reducing a width of the driving path, and wherein when the width of the driving path is to be reduced, checking whether a lateral offset is positive or negative, wherein when a lateral offset is positive, a right boundary of the driving path is shifted to the left of Randler in order to ensure rapid passing in ACC-controlled operation when the turn signal is not operated (see at least Randler, para. [0007]).
Takahashi teaches
checking whether a lateral offset is positive or negative, when the lateral offset is negative, the vehicle is traveling on a right boundary of the driving path and trajectory correction control is initiated to turn vehicle to the left (see at least Takahashi, para. [0098]: On the other hand, in S203, a trajectory correction control by the speed control and the yaw moment control to the target trajectory in a turning path is performed. Here, a lateral deviation Yv.sub.0 when the vehicle travels outside turning of the target trajectory is set to be positive, & para. [0100]: In addition, when the lateral deviation Yv.sub.0 is zero or positive and the angle deviation dθα is larger than a threshold value tha2 (>tha1), an increase or decrease amount in the yaw moment is calculated so that the yaw moment generated in the vehicle is increased in the turning direction (region C of FIG. 14).), and 
wherein when a transverse offset is positive, the vehicle is traveling on the left boundary of the driving path and the trajectory correction control is initiated to turn the vehicle to the right (see at least Takahashi, para. [0098]: On the other hand, in S203, a trajectory correction control by the speed control and the yaw moment control to the target trajectory in a turning path is performed....a lateral deviation Yv.sub.0 when the vehicle travels inside turning of the target trajectory is set to be negative. & para. [0100]: In addition, when the lateral deviation Yv.sub.0 is zero or negative and the angle deviation dθα is smaller than a threshold value tha2′ (<tha1`), an increase or decrease amount in the yaw moment is calculated so that the yaw moment generated in the vehicle is increased in an opposite direction to the turning direction (region D of FIG. 14)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of checking whether a lateral offset is positive or negative, when the lateral offset is negative, the vehicle is traveling on a right boundary of the driving path and trajectory correction control is initiated to turn vehicle to the left, wherein when a transverse offset is positive, the vehicle is traveling on the left boundary of the driving path and the trajectory correction control is initiated to turn the vehicle to the right of Takahashi in order to decrease a sense of incongruity felt by a driver and maintain traveling stability even when a vehicle is turning (see at least Takahashi, para. [0014]).

As per claim 3 Kuze discloses
wherein the dynamic function modifies the longitudinal guidance function by reducing the setpoint value for the time gap (see at least Kuze, para. [0060]: In this case, the inter-vehicle time when the driver depresses the accelerator pedal 12a to reduce the distance between the subject vehicle and the vehicle in front and takes his or her foot off the accelerator pedal 12a after the inter-vehicle distance reaches a desired value may be used as the set inter-vehicle time. As such, the driver can intuitively set the inter-vehicle time, which is a setting item of ACC.).

As per claim 5 Kuze discloses
wherein an input device for inputting the driver command is: (i) a device for detecting a position of a gas pedal of the vehicle, or a device for detecting a position of a hand grip of the vehicle (see at least Kuze, para. [0035]: The accelerator pedal sensor 12 detects the amount of depression (the degree of opening of the accelerator) of an accelerator pedal 12a. The accelerator pedal sensor 12 transmits the detected amount of depression as an accelerator pedal signal to, for example, the ACC ECU 30.), and 
(ii) for comparing the detected position to a threshold value (see at least Kuze, para. [0051]:  During the operation of the ACC device 1, as shown in FIG. 2, no process is performed until it is detected that the operation of the accelerator pedal 12a is turned on (No in S101). When it is detected that the operation of the accelerator pedal 12a is turned on (Yes in S101), first, the vehicle-in-front determination control unit 31 determines whether there is a vehicle in front (S103). In this case, the accelerator pedal sensor 12 may detect whether the operation of the accelerator pedal 12a by the driver is turned on or off. While the operation of the accelerator pedal 12a is maintained in an on state, a process including Step S101, Step S103, and the subsequent steps is repeatedly performed. & para. [0053]: In Step S103, when it is determined that there is a vehicle in front (Yes in S103), the setting control unit 34 acquires the current subject vehicle speed detected by the vehicle speed sensor 11, reads the set vehicle speed from the setting storage unit 35, and compares the current subject vehicle speed with the set vehicle speed (S105). When the current subject vehicle speed is higher than the set vehicle speed (Yes in S105), the setting control unit 34 overwrites the current subject vehicle speed as a new set vehicle speed to the setting storage unit 35 (S115; the update of the set vehicle speed). In this case, the setting control unit 34 acquires the current inter-vehicle time calculated by the vehicle-in-front determination control unit 31 and overwrites the current inter-vehicle time as a new set inter-vehicle time to the setting storage unit 35 (S115; the update of the set inter-vehicle time).).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze, in view of Randler, in view of Takahashi, further in view of US 2013/0024075A1 (“Zagorski”).
As per claim 4 Kuze does not explicitly disclose
wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value.
Zagorski teaches
wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value (see at least Zagorski, para. [0025]:  The ASCS 170 identifies objects proximate to the vehicle and provides various active safety controls (including adjustments for active safety systems such as automatic braking systems such as collision preparation systems (CPS), automatic steering systems such as enhanced collision avoidance (ECS) systems, and forward collision alert (FCA) systems) based at least in part on the identification of the objects in proximity to the vehicle.  para. [0065]: The sixth entry condition is whether an absolute value of a= lateral lane offset between the target object and the vehicle is less than a predetermined threshold. This predetermined threshold is preferably stored in the memory 252 of FIG. 2 as a stored value 262 thereof. In one preferred embodiment, this predetermined threshold is equal to 5.4 meters. The absolute value of the lateral lane offset is preferably calculated by the processor 250 of FIG. 2 during step 307 of FIG. 3. & para. [0069]: Conversely, if each of the entry conditions of step 404 are satisfied, then this serves as an indication that the target object may be a vehicle. & para. [0083]: If the target object does not comprise an individual not in a motor vehicle (for example, if the target object comprises an automobile or other motor vehicle), then active system functionality is utilized in accordance with one or more first thresholds (steps 320 and 322). Specifically, a time to collision is calculated (step 320), preferably by the processor 250 of FIG. 2. In addition, an active safety action is taken if the time to collision is less than a first predetermined threshold (step 322). The first predetermined threshold is preferably stored in the memory 252 of FIG. 2 as a stored value 262 thereof. In a preferred embodiment, the active safety action comprises the application of automatic braking using the braking system 160 of FIG. 1 based on instructions provided thereto by the processor 250 of FIG. 2, so as to provide a first rate of deceleration for the vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of wherein one of the conditions which has to be met for the modification of the longitudinal guidance function is that an absolute value of a lateral offset of the preceding vehicle is smaller than a certain threshold value of Zagorski in order to tailor the active safety actions to particular types of detected objects (see at least Zagorski, para. [0002]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuze, in view of Randler, in view of Takahashi, further in view of US 2017/0080941A1 (“Ono”).
As per claim 6 Kuze does not explicitly disclose
wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to the situation.
Ono teaches
wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to a situation (see at least Ono, para. [0031]: The pedal sensor 5 is a sensor that detects a pedal operation performed by the driver. As the pedal sensor 5, an accelerator pedal sensor, a brake pedal sensor, and a clutch pedal sensor are used. The pedal sensor 5 detects the operation amount of a pedal operation performed by the driver and outputs the pedal operation signal to the ECU 10. para. [0051-0052]: If it is determined in S14 that the host vehicle is not positioned in an acceleration-control-inhibited area, the preset vehicle-speed control processing is performed (S16). The preset vehicle-speed control processing refers to the processing for controlling the vehicle speed so that the host vehicle travels at a preset vehicle speed that is set in advance. For example, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the host vehicle travels at the preset vehicle speed and outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. On the other hand, if it is determined in S14 that the host vehicle is positioned in an acceleration-control-inhibited area, the acceleration inhibition control processing is performed (S18). The acceleration inhibition control processing refers to the acceleration-control-inhibition vehicle speed control of the host vehicle. For example, the vehicle speed control unit 18 performs vehicle speed control for maintaining the current vehicle speed of the host vehicle. More specifically, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the current vehicle speed of the host vehicle is maintained and then outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. This control signal causes the actuator 20 to operate to perform vehicle speed control so that the host vehicle maintains the current vehicle speed. In addition, the acceleration-control-inhibition vehicle speed control of the host vehicle may be the vehicle speed control for decelerating the host vehicle or may be the vehicle speed control for setting the upper limit value of the target acceleration to zero. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of wherein the dynamic function varies the threshold value for the position of the gas pedal or the position of a hand grip, according to the situation of Ono in order to avoid an unnecessary acceleration of the host vehicle to reduce the possibility that a driver has a feeling of strangeness (see at least Ono, para. [0013]).

As per claim 7 Kuze discloses
wherein: the dynamic function modifies the longitudinal guidance function by reducing the setpoint value for the time gap (see at least Kuze, para. [0060]: In this case, the inter-vehicle time when the driver depresses the accelerator pedal 12a to reduce the distance between the subject vehicle and the vehicle in front and takes his or her foot off the accelerator pedal 12a after the inter-vehicle distance reaches a desired value may be used as the set inter-vehicle time. As such, the driver can intuitively set the inter-vehicle time, which is a setting item of ACC.),
However Kuze does not explicitly disclose
when the driver actuates the gas pedal or the hand grip and when the gas pedal or the hand grip exceeds a calculated threshold, there is a command for triggering a dynamic function.
Ono teaches
when the driver actuates the gas pedal or the hand grip and when the gas pedal or the hand grip exceeds a calculated threshold, there is a command for triggering a dynamic function (see at least Ono, para. [0031]: The pedal sensor 5 is a sensor that detects a pedal operation performed by the driver. As the pedal sensor 5, an accelerator pedal sensor, a brake pedal sensor, and a clutch pedal sensor are used. The pedal sensor 5 detects the operation amount of a pedal operation performed by the driver and outputs the pedal operation signal to the ECU 10. para. [0051-0052]: If it is determined in S14 that the host vehicle is not positioned in an acceleration-control-inhibited area, the preset vehicle-speed control processing is performed (S16). The preset vehicle-speed control processing refers to the processing for controlling the vehicle speed so that the host vehicle travels at a preset vehicle speed that is set in advance. For example, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the host vehicle travels at the preset vehicle speed and outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. On the other hand, if it is determined in S14 that the host vehicle is positioned in an acceleration-control-inhibited area, the acceleration inhibition control processing is performed (S18). The acceleration inhibition control processing refers to the acceleration-control-inhibition vehicle speed control of the host vehicle. For example, the vehicle speed control unit 18 performs vehicle speed control for maintaining the current vehicle speed of the host vehicle. More specifically, the vehicle speed control unit 18 calculates the target acceleration of the host vehicle so that the current vehicle speed of the host vehicle is maintained and then outputs the control signal, corresponding to the calculated target acceleration, to the actuator 20. This control signal causes the actuator 20 to operate to perform vehicle speed control so that the host vehicle maintains the current vehicle speed. In addition, the acceleration-control-inhibition vehicle speed control of the host vehicle may be the vehicle speed control for decelerating the host vehicle or may be the vehicle speed control for setting the upper limit value of the target acceleration to zero. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuze to incorporate the teaching of when the driver actuates the gas pedal or the hand grip and when the gas pedal or the hand grip exceeds a calculated threshold, there is a command for triggering a dynamic function of Ono in order to avoid an unnecessary acceleration of the host vehicle to reduce the possibility that a driver has a feeling of strangeness (see at least Ono, para. [0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668           
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668